Citation Nr: 0923481	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  03-36 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of 
surgery on left 5th toe.

2.  Entitlement to service connection for arthritis of the 
left foot, to include as secondary to surgery on the left 5th 
toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In June 2007, the Veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his 
claims folder.

The Board remanded the case for further development in 
October 2007.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

The issue of entitlement to service connection for arthritis 
of the left foot, to include as secondary to service-
connected disability, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record etiologically links 
the Veteran's residuals of surgery on left 5th toe to his 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, 
residuals of surgery on the left 5th toe were incurred during 
his period of active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board observes that VA issued VCAA notices to the Veteran 
in October 2002, March 2006 and November 2007 letters which 
informed him of the evidence generally needed to support 
claims of entitlement to service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claims.  The March 2006 and November 2007 
letters informed him of the evidence needed for the 
assignment of evaluations and effective dates for initial 
awards of service connection.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The October 2002 VCAA notice was 
issued prior to the March 2003 rating decision from which the 
instant appeal arises.  Thus, the Board concludes that the RO 
provided appropriate notice of the information or evidence 
needed in order to substantiate the claims prior to the 
initial decision.  In view of this, the Board finds that VA's 
duty to notify has been fully satisfied with respect to this 
claim.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA and private medical 
treatment records and evaluations are of record, as well as a 
transcript of the Veteran's testimony at a personal hearing, 
and these records were reviewed by both the RO and the Board 
in connection with the Veteran's claim.  The Veteran's 
service treatment records are unfortunately not available.  
The record documents efforts by VA to obtain these records, 
or a reconstruction thereof, including requests to the 
California Office of the Adjutant General, the National 
Personnel Records Center (NPRC), and the Veteran.  However, 
all sources have informed VA that the Veteran's service 
treatment records are not available and that there are no 
alternative records.  Based on the foregoing, it is clear 
that further requests for service treatment records for the 
Veteran would be futile.  The Veteran has been informed that 
his service treatment records are unavailable.  See McCormick 
v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  There remains no issue as to the 
substantial completeness of the Veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007).  Any duty imposed on VA, including the duty 
to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

Analysis

The Veteran alleges that he currently has residuals of 
surgery on the left 5th toe that are etiologically linked to 
an in-service surgery on his left 5th toe.  As noted above, 
the Veteran's service treatment records are unfortunately not 
available.  When a veteran's service treatment records are 
unavailable, VA's duty to assist, and the Board's duty to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule (see 
38 U.S.C.A. §§ 71204(d)(1), 5107(b)), are heightened.  O'Hare 
v. Derwinski, supra.; see also Moore (Howard) v. Derwinski. 1 
Vet. App. 401, 404 (1991).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  

Considering all the competent medical evidence of record, and 
giving the Veteran the benefit of the doubt, the Board finds 
that service connection for residuals of surgery on the left 
5th toe is warranted.  Initially, although the Veteran's 
service treatment records are unavailable, he testified at 
the June 2007 hearing that he had surgery on the left 5th toe 
while stationed at Fort Ord in California sometime in 1976 or 
1977.  He has also submitted statements dated in July 2007 
from his mother, brother and ex-wife.  His mother states that 
he had foot surgery sometime between 1975 and 1976 and she 
was unable to go to him because her daughter was graduating 
at the same time.  His brother states that the Veteran was 
unable to attend his wedding in July 1976 because of an 
injury.  His former wife states that she lived with him on 
the base from 1975 to 1976 and at that time he was advised 
that he needed left foot surgery.  The Board finds the 
Veteran's testimony at his July 2007 personal hearing, as 
well as the submitted statements to be credible as to the 
occurrence of the left 5th toe surgery in service, as the 
Veteran, his mother, brother and ex-wife are competent to 
give evidence about what they experienced.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  Moreover, August 1994 and August 2000 X-ray studies 
of the Veteran's left foot both show evidence of a prior 
surgical resection of the left proximal 5th phalange.  A 
September 2000 private treatment record also notes his 
history of prior left toe surgery.  Finally, an enlisted 
evaluation report for the Veteran signed in September 1976, 
notes that his period of service in the unit had been marred 
by a series of unfortunate medical problems that may have 
prevented him from working to his capacity.  While there is 
no objective medical evidence of the alleged in-service left 
foot surgery, there is also no objective medical evidence of 
any intercurrent left foot injury (only a left ankle sprain 
in 1989) or left foot surgery subsequent to the Veteran's 
discharge.  Moreover, there is objective medical evidence of 
a surgical resection of the left 5th toe sometime before 1994 
and objective evidence that the Veteran experienced medical 
problems sometime in 1976.  Therefore, resolving all 
reasonable doubt in the Veteran's favor, the Board finds the 
evidence of record establishes the occurrence of an in-
service surgery on the left 5th toe.

VA and private treatment records, beginning in August 1989, 
show no objective evidence of any intercurrent left foot 
injury or surgery.  In an October 2008 VA compensation 
examination report, a podiatric surgeon noted the Veteran's 
history of an in-service left 5th toe surgery and the absence 
of any subsequent trauma or injury and opined that the 
Veteran's recurrent/worsening left 5th toe/foot pain was at 
least as likely as not caused by the in-service surgery.  

Based on the totality of the evidence, and resolving all 
reasonable doubt in his favor, the Board finds that the 
Veteran currently has residuals of surgery on the left 5th 
toe resulting from surgery performed in service.  
Accordingly, service connection for residuals of surgery on 
the left 5th toe is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for residuals of surgery on the left 5th 
toe is granted.


REMAND

Concerning the Veteran's claim of entitlement to service 
connection for arthritis of the left foot, to include as 
secondary to service-connected residuals of left 5th toe 
surgery, the notice requirements under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007) have been 
interpreted to apply to all aspects of service connection 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As the Board has initially granted service 
connection for residuals of left 5th toe surgery in the above 
decision, his claim for service connection for arthritis of 
the left foot has, as yet, not been developed and considered 
on a secondary basis.  Corrective notice should be sent to 
the Veteran to so comply.

Further, it is unclear whether the Veteran has current 
arthritis in the left foot.  In this respect, the Board notes 
that August 1994 and August 2000 X-ray studies of the 
Veteran's left foot, while noting evidence of prior resection 
of the left 5th proximal phalanx, show no evidence of 
arthritis.  The August 2000 X-ray study specifically 
indicated that there were no arthritic changes.  However, a 
subsequent December 2003 document from his private physician 
indicates that the Veteran suffers from degenerative 
arthritis of the left foot 5th toe due to service.  Finally, 
the October 2008 VA examiner opined that the Veteran's 
"arthritis type pain" was possibly consistent with previous 
surgery and his modification of his gait.  Unfortunately, 
there are no X-ray studies of the Veteran's left foot of 
record subsequent to the August 2000 study.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006) (medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits still 
triggers the duty to assist if it indicates that the 
veteran's condition "may be associated" with service).  

The Board therefore finds that a VA examination is warranted 
to determine the current nature, extent and etiology of any 
left foot arthritis, if found to be present, and to determine 
if any left foot arthritis is related to service or 
proximately due to or the result of either his service-
connected residuals of left 5th toe surgery or whether his 
service-connected disability aggravates his current left foot 
arthritis.  Pursuant to the VA's duty to assist, such an 
examination is necessary to adjudicate the Veteran's claim.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 
3.307, 3.309 (2006).

The Board further notes that the Veteran's most recent VA 
treatment records are dated in October 2002.  Copies of any 
available VA records subsequent to October 2002 need to be 
obtained and incorporated in the claims file.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Also, the Veteran 
has submitted a private medical treatment record from 
Harriman Jones Medical Group dated in December 2003; however, 
copies of his private treatment records subsequent to October 
2003 are not in the claims file.  These treatment records 
should be associated with the claims file.  38 U.S.C. § 5103A 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1.  VA should notify the Veteran of the 
information and evidence necessary to 
substantiate his claim for service 
connection on a secondary basis.  

2.  VA should obtain any VA treatment 
records, dating from October 2002 to the 
present, and associate the records with 
the Veteran's claims file.

3.  VA should attempt to obtain the 
appropriate authorization forms from the 
Veteran in order to assist him in 
attempting to obtain records of 
treatment, if any, from the Harriman 
Jones Medical Group dated from October 
2003.

4.  Thereafter, the Veteran should be 
afforded another VA orthopedic 
examination to determine the current 
nature and extent of any left foot 
arthritis found to be present.  All 
necessary special studies or tests should 
be accomplished, to include X-ray studies 
of the left foot.  It is imperative that 
the examiner who is designated to examine 
the Veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  If the 
examiner diagnoses left foot arthritis, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the Veteran's arthritis is the 
result of his in-service left foot 
surgery or is causally related to or 
aggravated by his service-connected 
residuals of left 5th toe surgery.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

5.  Thereafter, VA should readjudicate 
the issue on appeal.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


